Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered June 21, 1990, convicting her of criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s claim that her conviction of criminal mischief in the third degree was not supported by legally sufficient evidence in that there was insufficient evidence introduced at trial to prove that the property damage to the subject vehicle exceeded $250. The People’s expert witness testified that the cost of repair of the windows damaged was $300. This testimony was sufficient proof that the value of the damaged property exceeded $250 (see, Penal Law § 145.05; *619People v Chery, 126 AD2d 659). Sullivan, J. P., Lawrence, Rosenblatt and O’Brien, JJ., concur.